Citation Nr: 1231469	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant served on active duty from June 1984 to September 1984, with subsequent periods of active duty for training and inactive duty for training with the Indiana National Guard since 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, and a back injury.  

The appellant's Notice of Disagreement with that decision was received at the RO in October 2008.  The appellant only expressed disagreement with the RO's denial of service connection for hearing loss and tinnitus.  The RO issued a Statement of the Case (SOC) addressing these two issues in May 2009.  In June 2009, the appellant submitted correspondence to the RO requesting to appear for a personal hearing before a Veterans Law Judge at the RO.  The RO accepted this hearing request in lieu of a VA Form 9, substantive appeal to the Board.  The appellant's accredited representative confirmed the appellant's desire to appeal the decision to the Board with the submission of a VA Form 646 in lieu of a VA Form 9, which was received at the RO in July 2009.  

In February 2010, the RO granted the appellant's claim of entitlement to service connection for tinnitus and assigned a 10 percent rating.  As such, the issue in controversy has been resolved and the matter is no longer on appeal before the Board.  The remaining issue on appeal is as listed on the title page of this decision.

In May 2011, the appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At the outset, the Board initially notes that service connection is in effect for tinnitus in this case, and the appellant has veteran status.  The Veteran now seeks service connection for bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011). 

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).

In addition to the laws and regulations outlined above, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2011). 

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (2011).

The record reflects that the Veteran had an initial period of active duty for training from June 1984 to September 1984.  This is considered a period of active duty as it was served continuously for at least 90 days.  Since that time, the appellant has served continuously in the Indiana National Guard and the record reflects that he has had multiple periods of active duty for training (ADT) and inactive duty training (IADT) since the initial three-month period of active duty.  A Service History Report printed in June 2008 shows that the Veteran served several days of ADT and IADT each year since enlistment in February 1984.  Another personnel record reveals that he was deployed to Kuwait from February 24, 1999 through March 12, 1999.  

It is noted that the Veteran's February 1984 enlistment physical shows that he had slight bilateral hearing loss.  On examination at that time puretone threshold levels for the frequencies of 500, 1000, 2000, 3000, 4000 Hertz were 20, 15, 25, 25, and 35, respectively, on the right, and 25, 20, 20, 25, and 35, respectively, on the left.  Bilateral hearing loss was noted and the Veteran was advised to wear hearing protection.  In light of the foregoing, the Board finds that the Veteran had a hearing disability upon entry into service and that entitlement to service connection for the disability must be predicated on a finding that it was aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306 (2011); Hensley v. Brown, 5 Vet. App. 155 (1993).  

Thereafter, periodic service examinations show a gradual increase in the Veteran's hearing loss over time.  

At a June 2008 VA examination, the Veteran reported military noise exposure during National Guard duty from helicopters as a security policeman and as a firefighter.  The Veteran did not report any occupational noise exposure without the use of hearing protection.  Audiometric testing revealed normal hearing through 2000Hz followed by a moderately severe, high frequency, sensorineural hearing loss bilaterally.  Word recognition scores were excellent bilaterally.  The examiner reviewed the Veteran's service treatment records, including the audiological findings from 1984, 1987, and 2004.  The examiner also noted that the Veteran had only a short period of active duty in 1984 (presumably in reference to the DD Form 214 of record which notes his initial period of AD from June 1984 to September 1984).  The examiner also noted that there was no change in the Veteran's hearing during his short period of active duty, and that his hearing was unchanged between the time of the entrance exam in 1984 to 1987, suggesting no change in hearing during the short time frame of active duty.  The examiner stated that he was unaware of the regulation to apply service connected disability for National Guard time frames as opposed to active duty.  As such, the examiner only provided an opinion as to the time period of active duty from June 1984 to September 1984, and opined that the hearing loss was less likely as not due to noise exposure during active duty.  The examiner did not comment as to whether the Veteran's subsequent noise exposure during periods of ACDUTRA and/or INACDUTRA resulted from ACDUTRA events, or in the alternative, whether any pre-existing hearing loss was permanently aggravated by in-service noise exposure during periods of ACDUTRA.  The examiner also did not comment as to whether the Veteran's hearing loss occurred as a result of any injury incurred in or aggravated during a period of INACDUTRA.

In July 2009 the Veteran was afforded another VA audio examination, but only for the specific purpose of obtaining a medical opinion as to the likely etiology of his tinnitus.  The examination report notes the examiner's review of the claims file, notes the Veteran's history of noise exposure with the Air Guard from 1984 to present, in the form of jet engine noise from F-4s, and F-16's.  The examiner also noted his occupational noise exposure in the form of boilers, turbines and generators at a power plant, but always with the use of hearing protection.  The Veteran did not report any other potential source of acoustic trauma.  Pure tone testing revealed normal sloping to moderately severe high frequency hearing loss bilaterally.  Word recognition scores were excellent bilaterally.  The examiner opined that the Veteran's tinnitus was at least as likely as not due to or a result of flight line noise during training periods one weekend per month and two weeks per year for 17 years in the National Guard.  The examiner noted a bilateral hearing loss on enlistment physical of February 1984; a hearing loss in the left ear on periodic physical of July 1987; and no significant threshold shift comparing audio results from July 1987 to June 1990.  However, a bilateral hearing loss was shown in June 1990, and on examinations of June 1992, July 1997 and October 2004.

The examiner noted that the opinion was based on current evaluation and review of pertinent evidence in the STRs.  The examiner noted that the Veteran had a pre-existing hearing loss at the time of enlistment with some decrease in hearing shown on periodic evaluations.  The examiner further noted that the Veteran had a significant history of military, occupational, and reserve time noise exposure which would all be considered possible contributing factors in his current tinnitus.  The examiner did not provide an opinion with regard to the hearing loss.  

Because the examiner provided an opinion linking the Veteran's tinnitus to his ACDUTRA and INACDUTRA, it would appear reasonable to presume that the examiner would provide the same opinion with regard to the Veteran's increased hearing loss based on the evidence of record and the Veteran's contentions.  However, no such opinion is of record, and the Board, in considering this matter on appeal, is required to base its decisions on independent medical evidence rather than rely upon its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As such, another examination is necessary to determine whether the Veteran's hearing loss is related to noise exposure incurred during the flight line duty training periods of one weekend per month and two weeks per year for more than 17 years.  

In a December 2009 lay statement, a Lieutenant Colonel who witnessed the duties and responsibilities of the Veteran during his many years of military service with him and with the 181st Fight Wing, stated that the Veteran performed a variety of duties serving on the flight line operating emergency support equipment which would have a worsening effect on hearing loss.  The Lieutenant Colonel also noted that the Veteran performed duties in an extremely noisy environment operating emergency support equipment for F-4 and F-16 fighter jets.

In light of the credible lay evidence, as well as the Veteran's tinnitus which has been linked to in-service noise exposure, additional development must be undertaken to determine if the Veteran has hearing loss as a result of his AD, ACDUTRA, or INACDUTRA noise exposure.  

Accordingly, the case is REMANDED for the following action:

1. To the extent possible, in a memorandum for the record, the AOJ must clearly identify and note all of the Veteran's periods of active duty (AD), active duty for training(ACDUTRA), and inactive duty for training (INACDUTRA).  The requested memorandum must be made available to the below requested VA audiologist.

2. Schedule the Veteran for a VA audiological examination by an appropriate provider to determine the current nature and likely etiology of the Veteran's bilateral hearing loss.  The claims folder, including a copy of this remand and a copy of the memorandum requested in #1, should be made available to and reviewed by the examiner.  The examiner should note such review.  The examiner should obtain from the Veteran a complete history of all noise exposure.  All indicated studies should be performed and all findings should be reported in detail.  

Note:  As noted above, the record shows that the Veteran's hearing loss preexisted service as it was noted on enlistment examination in February 1984.  Thus, with this in mind, the examiner should respond to the following inquiries:

i. For any period of active duty (AD), the examiner should opine whether there was an increase in hearing loss during such service.  If so, state whether the increase in disability was due to the natural progression of the disease.

ii. For any period of ACDUTRA, the examiner should opine as to the likelihood (at least as likely as not) that the Veteran's preexisting hearing loss increased in severity beyond the natural progression of the disease/disability during that period of active duty training and that the worsening was caused by the period of active duty training.  

iii. For any period of INACDUTRA, the examiner should opine as to the likelihood that the Veteran's hearing loss resulted from an injury incurred in or aggravated during that period of INACDUTRA.

Aggravation means that there was a permanent increase in disability beyond the natural progress of a disease during a period of AD or ACDUTRA.  Again, for any INACDUTRA, the hearing loss must have resulted from an injury (any acoustic trauma) sustained during that period of INACDUTRA.  The rationale for all opinions expressed should be provided in the examination report.  
		
As previously noted, if the examiner determines that there was an increase in severity, the examiner is asked to specify either that (a) the increase in severity was consistent with the natural progression of the disease or (b) that the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In making this determination, the examiner should consider that the temporary or intermittent flare-ups of a preexisting injury or disease is not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, worsened. 

The examiner(s) should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the Veteran's lay assertions.

3. Ensure that all development action has been completed in accordance with the above directives.  If the examination report is insufficient, it must be returned to the examiner for corrective action.  

4. After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


